DETAILED ACTION
The following claims are pending in this office action: 1-14
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 09/01/2020 is accepted.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2020, 03/08/2021, 03/25/2021, and 12/16/2021 has been considered.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed 09/01/2020, 03/08/2021, 03/25/2021, and 12/16/2021 are attached to the instant Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US Pub. 2019/0025435) (hereinafter “Horowitz”) in view of Destelle et al. (US Pub. 2021/0003396) (hereinafter “Destelle”).

As per claim 1, Horowitz teaches an attack detection device comprising: processing circuitry to: ([Horowitz, para. 0037; para. 0052] the examples and techniques described detect attacks and are performed by circuit sets) acquire respective intermediate values ([Specifications of the instant application, para. 0044; para. 0063] intermediate value as defined by the Applicant is an estimated error used to determine whether the sensors are subject to an attack; [Horowitz, para. 0027] the position residual [an estimated error and intermediate value – see definition given at: “Are the model residuals well-behaved”; National Institute of Standards and Technology, 2017; retrieved from the internet <URL: https://web.archive.org/web/20170602185515/https://www.itl.nist.gov/div898/handbook/pri/section2/pri24.htm>] between, for example, a satellite navigation system sensor and an inertial navigation system sensor is determined.  The residuals are respective to the sensors [see Horowitz, para. 0022] which are sensors of different types [see Horowitz, para. 0029]) of a plurality of physical quantities ([Horowitz, para. 0014; para. 0029] the sensors are sensors of different types and use different physical mechanisms [a plurality of physical quantities] to arrive at the measurement) during execution of a sensor fusion algorithm that calculates an output by combining the plurality of physical quantities ([Horowitz, Fig. 1, para. 0014; para. 0048] the navigation resolution, a common output to the sensor arrays, is determined/derived using the Kalman filter by combining the values of the sensor arrays as part of the algorithm/flowchart depicted on Fig. 1) observed by a plurality of sensors of different types, ([Horowitz, para. 0029] the sensors which are sensors of different types) the sensor fusion algorithm calculating the respective intermediate values of the plurality of physical quantities; ([Horowitz, para. 0027; Fig. 1] the algorithm/flowchart for the system calculates the respective residuals [intermediate value] by combining both the values of the satellite navigation system sensor and the inertial navigation system sensor and so is a sensor fusion algorithm.  [para. 0028-0029] other residuals between other sensors, such as between rotational sensors, altitude tensors, thermometers etc. which use different physical mechanisms [plurality of physical quantities] are calculated.  Changing the output using the respective intermediate values is taught by Destelle below)
and determine whether there is an attack on at least one sensor of the plurality of sensors by comparing each of the respective intermediate values with an intermediate-value threshold value, which is a threshold value.  ([Horowitz, para. 0027] a disagreement is determined by comparing the residual [respective intermediate value] a threshold [intermediate-value threshold value, which is a threshold]; [Fig. 3; para. 0041] if a disagreement is determined, the alarm is initiated and indicates a spoofing attack)
Horowitz does not teach changing the output using the respective intermediate values.
However, Destelle teaches changing the output using the respective intermediate values.  ([Destelle, Fig. 3, step 110; para. 0106] the fusion device corrects the navigation data produced using the error or errors estimated [intermediate values] by solving the system of equations; [para. 0097; para. 0101] the errors are determined by an integration of inertial data and geometrical/orientation road parameters and so are from different physical quantities)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Horowitz with the teachings of Destelle to include changing the output using the respective intermediate values.  One of ordinary skill in the art would have been motivated to make this modification because the method would allow the system to overcome the drawback of the system being sent incorrect data by means of a scrambling attack.  (Destelle, para. 0007; para. 0018)

As per claim 2, Horowitz in view of Destelle teaches claim 1.  
Horowitz also teaches wherein the respective intermediate values are respective error data of the plurality of physical quantities observed by the plurality of sensors of different types.  ([Horowitz, para. 0027] the position residual [an respective error data– see definition given at: “Are the model residuals well-behaved”; National Institute of Standards and Technology, 2017; retrieved from the internet <URL: https://web.archive.org/web/20170602185515/https://www.itl.nist.gov/div898/handbook/pri/section2/pri24.htm>] between, for example, a satellite navigation system sensor and an inertial navigation system sensor is determined.  The residuals are respective to the sensors [see Horowitz, para. 0022] which are sensors of different types and also data from a plurality of physical quantities [see Horowitz, para. 0029])

As per claim 3, Horowitz in view of Destelle teaches claim 1.  
Horowitz also teaches wherein the processing circuitry acquires sensor data of two sensors of the plurality of sensors, ([Horowitz, para. 0016; Fig. 1] the sampling circuit set of the system samples sensor data between the plurality of sensors over time including a first sensor data set and a second sensor data set) calculates a similarity between two sets of sensor data, ([para. 0016] a disagreement [a similarity – see para. 0025] between the first data set and the second data set is determined) and determines whether there is an attack on at least one sensor of the plurality of sensors by comparing a similarity threshold value, which is a threshold value, with the similarity.  ([para. 0016] when the results do not match [similarity] within a threshold [comparing a similarity threshold] a disagreement is registered.  [Fig. 3; para. 0041] when there is a disagreement, an alarm is initiated to indicate a spoofing attack [determining that there is an attack on at least one sensor])

As per claim 4, Horowitz in view of Destelle teaches claim 2. 
The claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 5, Horowitz in view of Destelle teaches claim 3.
Horowitz also teaches wherein types of physical quantities that can be observed by the two sensors are different from each other.  ([Horowitz, Fig. 1; para. 0028; para. 0029] the first sensor set and second sensor set represent different types of sensors, for example inertial navigation system and satellite navigation mechanism, use a different physical mechanism [different type of physical quality] to arrive at the position measurement) 

As per claim 6, Horowitz in view of Destelle teaches claim 4.
The claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 13, Horowitz teaches a non-transitory computer medium storing an attack detection program.  ([Horowitz, para. 0037; para. 0056] non-transitory memory storing instruction for detecting an attack is described)
The non-transitory computer medium causes a computer to execute processes described to be performed by the processing circuitry of claim 1, has language that is identical or substantially similar to the attack detection device of claim 1, and thus the non-transitory computer medium claim is rejected with the same rational applied against claim 1.  

As per claim 14, Horowitz teaches an attack detection method. ([Horowitz, para. 0045; para. 0050] a method of cyber-defense for detecting when sensors have been compromised [attacked] is described)
The method performs steps described to be performed by the processing circuitry of claim 1, has language that is identical or substantially similar to the attack detection device of claim 1, and thus is rejected with the same rational applied against claim 1.  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz in view of Destelle as applied to claim 3-6 above, and further in view of Broumandan et al. (US Pub. 2019/0179031) (hereinafter “Broumandan”).

As per claim 7, Horowitz in view of Destelle teaches claim 3.  
Horowitz in view of Destelle does not teach wherein the processing circuitry calculates a correlation value as the similarity.
However, Broumandan teaches wherein the processing circuitry calculates a correlation value as the similarity.  ([Broumandan, para. 0008 as supported by para. 0007 of the provisional application 62/598,051 filed 12/13/2017] global navigation satellite system data and inertial measurement data from respective sensors are received and projected to a common space.  A correlation coefficient [a correlation value] is calculated based on a comparison of the results of the projection [a similarity as the coefficient shows how much or how little correlation/similarity there is between the two sets of the data – see para. 0044])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Horowitz in view of Destelle with the teachings of Broumandan to include changing the output using the respective intermediate values.  One of ordinary skill in the art would have been motivated to make this modification because by calculating the similarity as a correlation value, a decision value may be generated and compared against a predetermined value [or threshold] to form a conclusion as to the legitimacy or illegitimacy of the sensor data.  (Broumandan, para. 0053)

As per claim 8, Horowitz in view of Destelle teaches claim 4.
The claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

As per claim 9, Horowitz in view of Destelle teaches claim 5.
The claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

As per claim 10, Horowitz in view of Destelle teaches claim 6.
The claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz in view of Destelle as applied to claims 3 and 4 above, and further in view of Hori (US Pub. 2006/0287806) (hereinafter “Hori”).

As per claim 11, Horowitz in view of Destelle teaches claim 3.  
Horowitz also teaches wherein the processing circuitry weights the intermediate-value threshold value, ([Horowitz, para. 0036] circuitry system performs cluster analysis, which provides a disagreement density [a weight associated with the cluster analysis as it changes the threshold value, requiring a threshold count over a period of time]), depending on a type of each of the intermediate values. ([Horowitz, para. 0030] the cluster analysis depends on diversity in sensor type: which is a type of the intermediate value [see para. 0027 the residuals are based on the type of sensor]).
Horowitz does not teach weights the similarity threshold value, depending on types of the two sets of sensor data.
However, Hori teaches weights the similarity threshold value ([Hoi, claim 1; Fig. 1] the apparatus compares signals from sensors to determine whether there is a difference [similarity] of a predetermined value [threshold]; [para. 00184] the determination threshold [similarity threshold value] varies [is weighted] depending on the physical-quantity true value), depending on types of the two sets of sensor data. ([Para. 0185] the physical-quantity [different types of sensors – see para 0047-0048] true value is obtained by sensors [two sets of sensor data – see Fig. 8, where the value is obtained by sensors 1 and 2, and 15 where the value is obtained by two sensors other than the one to be determined])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Horowitz in view of Destelle with the teachings of Hori to include weights the similarity threshold value, depending on types of the two sets of sensor data.  One of ordinary skill in the art would have been motivated to make this modification because such a determination allow faults in sensors to be adequately detected by appropriately taking into account the accuracies of the group of sensors and the system to which the group of sensors is applied as sensors have different ranges over which they can measure targets and the sensor measurement depends on a factor affecting the sensor measurement accuracy which can be taken account using the weight derived.  (Hori, para. 0102; para. 0182; para. 0183)

As per claim 12, Horowitz in view of Destelle teaches claim 4.  
The claim language is identical or substantially similar to that of claim 11. Therefore, it is rejected under the same rationale applied to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steinhardt (US Pub. 2017/0307379) discloses a correction algorithm that corrects errors of a measurement system where the output values are corrected by correction increments calculated from data such as data sensor data.  
Jones et al. (US Pub. 2003/0060939) discloses using a number of sensors for measuring various parameters that define the current state of the system, and determining a weighted difference between the anticipated and actual measures of the sensor, to generate a system state vector and determining whether any of the sensors have failed.  
Bodó et al. “State estimation for UAVs using sensor fusion” 2017 IEEE 15th International Symposium on Intelligent Systems and Informatics, 2017, pg. 111-116 discloses an approach for estimating the state of unmanned aerial vehicles by solving a quaternion-based orientation estimation using an inertial measurement unit and GPS information.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493